Case 4:19-cv-07966-JS Fer pager GE SEavICEe? 12/18/19indege:1 Of 49-cV-07966-SK

 

 

UNITED STATES DISTRICT COURT Date Filed: December 5, 2019 _
NORTHERN DISTRICT OF CALIFORNIA AOS Filed:

Court Date:
ATTORNEY(S): Woodrow & Peluso LLC Taylor T. Smith, Esq. File No.:

ADDRESS: 3900 East Mexico Avenue, Suite 300 Denver , CO 80210 PH: (720) 907-7628

ABANTE ROOTER AND PLUMBING, INC., a California corporation, individually and on behalf of all others
similarly situated,
vs Plaintiff

UNLOCKED BUSINESS STRATEGIES, INC., a New York corporation,

 

 

 

 

Defendant
STATE OF NEW YORK, COUNTY OF NASSAU SS.:
Dainon Ward , being duly sworn deposes and says: Deponent is not a party herein, is over 18 years
of age and resides in New York State. On December 12, 2019 at 9:09 AM
at 7014 13TH AVENUE, SUITE 202, BROOKLYN, NY 11228 , deponent served the within

 

Order Settling Initial Case Management Conference and ADR Deadlines, Summons in a Civil Action, Civil Cover Sheet
and Class Action Complaint Jury Trial Demanded

 

 

 

with Index Number 19-CV-07966-SK , and Date Filed December 5, 2019 endorsed thereon,
on: UNLOCKED BUSINESS STRATEGIES, INC. c/o UNITED STATES CORPORATION , Defendant — therein named.
AGENTS, INC. aan
#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person
C] described as said person therein.

#2 CORP./ENTITY By delivering to and leaving with Lisa Knight - Clerk who indicated they were authorized to accept service on behalf of
x the Corporation/Entity.

#3 SUITABLE _ By delivering a true copy of each to ~ a person of suitable age and discretion.
AGE PERSON Said premises is recipient's [ ] actual place of business [ ] dwelling house (usual place of abode) within the state.
#4 AFFIXING _ By affixing a true copy of each to the door of said premises, which is recipient's: [ actual place of business
TO DOOR [  ] dwelling house (place of abode) within the state.

| Deponent was unable, with due diligence to find recipient or a person of suitable age and discretion, having called thereat on

#5 MAILCOPY On _, deponent completed service under the last two sections by depositing a copy of the
(4 to the above address in a ist Class

postpaid properly addressed envelope marked “Personal and Confidential” in an official depository under the exclusive
care and custody of the United States Post Office in the State of New York.

#6 NON-SRVC After due search, careful inquiry and diligent attempts, I have been unable to effect process upon the person/entity
being served because of the following: [ ] Unknown at Address [ ] €vading { ] Moved left no forwarding
[ ] Address does not exist { ] Other:

Attempts

#7 DESCRIPTION A description of the Defendant, or other person served, or spoken to on behalf of the Defendant is as follows:
Sex Female Color of skin Black Color of hair Black/Gray Age 51-65 Yrs. Height 5ft4in - 5ft8in

(usewith #1,20°3) Weight 161-200 Lbs. Other Features: Glasses

 

 

 

#8 WIT. FEES $ the authorized witness fee and / or traveling expenses were paid (tendered) to the recipient.
#9 MILITARYSRVC Deponent asked person spoken to whether the defendant was presently in military service of the United States
CO Government or of the State of New York and was informed that defendant was not.
#10 OTHER
(_]
Sworn to before me on this 13th day of December , 2019 CD Cf)
=
_ [um] oie [ml Dainon Ward
STEVEN M SHURGIN STEPHANIE BALLIGAN 5 Li
NOTARY PUBLIC, State of New York NOTARY PUBLIC, State of New York Server's Lic #2079049
No. 01SH6190498, lified in N. Ci No. 01GA6190672, lified in Ni Ci
° Commission expires duly 28 3020 ounly ° Commission Expires Suly 28, 2020 ony [a] a Work Order # 1121920

Capiral PROCESS SeRvERS, INC. 265 Post Avenue, Sve. 150, Wesraury, NY 11590 TEL 516-333-6380 Fax 516-333-6382 NYC DCA Lic. # 1381942
